Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 1 of 30 PageID #: 561



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


                                                       )
CONFORMIS, INC.,
                                                       )
                                                       )
                       Plaintiff,
                                                       )    Civil Action No. 19-1618-RGA
                                                       )
        v.
                                                       )
                                                       )    JURY TRIAL DEMANDED
MEDACTA USA, INC.,
                                                       )
                                                       )
                       Defendant.
                                                       )

                AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       For its Amended Complaint against Medacta USA, Inc. (“Medacta” or “Defendant”),

Plaintiff Conformis, Inc. (“Conformis” or “Plaintiff”), by its attorneys, alleges as follows:

                                    NATURE OF THE ACTION

       1.      This is a patent infringement action.

       2.      Conformis brings this action to seek damages and other relief arising from the

infringement by Medacta of (i) U.S. Patent No. 8,377,129 (“the ʼ129 Patent,” attached hereto as

Exhibit A), entitled “Joint Arthroplasty Devices and Surgical Tools,” (ii) U.S. Patent No.

8,460,304 (“the ’304 Patent,” attached hereto as Exhibit B), entitled “Joint Arthroplasty Devices

and Surgical Tools,” (iii) U.S. Patent No. 9,186,161 (“the ’161 Patent,” attached hereto as

Exhibit C), entitled “Surgical Tools for Arthroplasty,” and (iv) U.S. Patent No. 9,295,482 (“the

’482 Patent,” attached hereto as Exhibit D), entitled “Patient Selectable Joint Arthroplasty

Devices and Surgical Tools” (collectively, “the Patents-In-Suit”).

                                            PARTIES

       3.      Plaintiff Conformis, Inc. is a Delaware corporation with its worldwide

headquarters at 600 Technology Park Drive, Billerica, Massachusetts 01821.
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 2 of 30 PageID #: 562



         4.    Conformis is the assignee and owner of the Patents-In-Suit.

         5.    Upon information and belief, Defendant Medacta USA, Inc. is a Delaware

corporation with its principal place of business at 6640 Carothers Parkway, Franklin, Tennessee

37067.

                                 JURISDICTION AND VENUE

         6.    Conformis’ patent infringement claims arise under the Patent Laws of the United

States, Title 35, of the United States Code and under the Declaratory Judgment Act, 28 U.S.C. §§

2201 et seq. Accordingly, this Court has subject matter jurisdiction over such claims pursuant to

28 U.S.C. §§ 1331 (federal question), 1338 (action arising under an Act of Congress relating to

patents), 2201 (creation of remedy), and 2202 (further relief).

         7.    This Court has personal jurisdiction over Medacta, at least because Medacta is at

home in the State of Delaware, where it is incorporated and has a registered agent for service of

process. In addition, upon information and belief, Medacta regularly does or solicits business in

the State of Delaware and has committed one or more acts of patent infringement complained of

herein in the District of Delaware.

         8.    Venue in this Court is proper under the provisions of 28 U.S.C. §§ 1391(b) and

(c) and 28 U.S.C. § 1400. Medacta is incorporated in Delaware and thus resides in this State.

                                  FACTUAL BACKGROUND

         A.    Background

         9.    Conformis is the world’s leading designer, developer, and manufacturer of

patient-specific instrument systems required to best fit implants into a specific patient’s body.

Conformis also designs and manufactures patient-specific knee and hip replacement implant

systems. Founded by doctors affiliated with Stanford and Harvard Medical Schools, Conformis




                                                 2
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 3 of 30 PageID #: 563



began with a revolutionary idea: make the implant and tools fit the patient rather than forcing the

patient to fit the implant and tools.

        10.     For decades before Conformis’ innovation, surgeons have been implanting

medical devices using (and many are still using) standard instrument systems that have not been

designed with reference to the anatomy of individual patients. As a result of this imprecise

approach, after surgery, patients commonly suffer loss of movement and function, instability,

and lingering pain.

        11.     Conformis recognized that the conventional process of joint repair was

backwards: rather than fitting the patient to the tools, the tools should be designed and developed

specifically for the patient, as this produces a better-seated implant.

        12.     Conformis therefore set out to develop patient-specific instrument systems, which

precisely place an implant, reduce surgical time and trauma, and create a reproducible surgical

technique. Conformis’ patient-specific instrument systems eliminate many of the traditional

instruments associated with conventional surgery while concurrently simplifying and improving

surgical technique.

        B.      Conformis’ Patents

        13.     Conformis has made significant investments in the research, development, and

testing of patient-specific instrument systems for knee and hip replacement surgery.

        14.     To protect those investments, Conformis applied for and obtained a number of

patents, including the Patents-In-Suit.

        15.     Patent authorities worldwide have recognized that Conformis’ patient-specific

instrument systems are worthy of patent protection, and have granted Conformis over 200

patents on its technologies. These patents, and Conformis’ many additional pending patent




                                                  3
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 4 of 30 PageID #: 564



applications, span a range of related technologies including imaging software, image processing,

patient-specific orthopedic implants, patient-specific orthopedic instrumentation, methods of

design and manufacture of patient-specific systems, and related surgical techniques. The

technology and patent portfolio are applicable to all major joint systems, including knee, hip,

shoulder, and ankle joints.

       16.     The ’129 Patent was duly and legally issued by the United States Patent and

Trademark Office (“USPTO”) on February 19, 2013, to Wolfgang Fitz, Philipp Lang, Daniel

Steines, Konstantinos Tsougarakis and Rene Vargas-Voracek, after fair and full examination, for

“Joint Arthroplasty Devices and Surgical Tools.” The ’129 Patent is assigned to Conformis.

       17.     The ’304 Patent was duly and legally issued by the USPTO on June 11, 2013, to

Wolfgang Fitz, Philipp Lang, Daniel Steines, Konstantinos Tsougarakis and Rene Vargas-

Voracek, after full and fair examination, for “Joint Arthroplasty Devices and Surgical Tools.”

The ’304 Patent is assigned to Conformis.

       18.     The ’161 Patent was duly and legally issued by the USPTO on November 17,

2015, to Philipp Lang, Wolfgang Fitz, Ray Bojarski, Daniel Steines, Albert G. Burdulis, Jr., and

Rene Vargas-Voracek, after fair and full examination, for “Surgical Tools for Arthroplasty.”

The ’161 Patent is assigned to Conformis.

       19.     The ’482 Patent was duly and legally issued by the USPTO on March 29, 2016, to

Wolfgang Fitz, Philipp Lang, Raymond A. Bojarski and Daniel Steines, after fair and full

examination, for “Patient Selectable Joint Arthroplasty Devices and Surgical Tools.” The ’482

Patent is assigned to Conformis.




                                                 4
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 5 of 30 PageID #: 565



         20.   Conformis is the owner of all rights, title, and interest in and to the Patents-In-

Suit. Conformis possesses all rights to sue and recover for past and future infringement of the

Patents-In-Suit.

         C.    Medacta’s Infringing Activities1

         21.   Medacta offers the MyKnee® “patient-specific” instruments that are “based on CT

or MRI images of the patient’s knee” for knee replacement surgery, including at least MyKnee®

Ligament Balancing System (“MyKnee® LBS”) (see Ex. E at 4), MyKnee® Minimally Invasive

Cutting Blocks (“MyKnee® MIS”), MyKnee® Pin Positioning System (“MyKnee® PPS”) and

MyKnee® Uni Cutting Block (“MyKnee® Uni”) (collectively, “MyKnee®”).

         22.   MyKnee® is used with different Medacta implants, including Global Medacta

Knee (“GMK”) Primary, GMK Sphere and GMK Uni (collectively, “My Knee® Implants”).

         23.   Medacta also offers other products that are used with MyKnee®, including at least

the following product lines: GMK Efficiency, Efficiency KneePack, and MyKnee MIKA

instruments.

         24.   Medacta also offers patient matched technology in the form of patient-specific

instruments for shoulder surgery, including at least MyShoulder products.

         25.   On information and belief, MyShoulder can be used with the Medacta Shoulder

System. The Medacta Shoulder System is comprised of various implant components of varying

sizes.

         26.   Medacta’s instruments and products compete with Conformis’ innovative patient-

specific surgical products.



1
 Based on Medacta’s representations, Conformis has removed allegations against Medacta’s
MyHip without prejudice.


                                                  5
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 6 of 30 PageID #: 566



       27.     On information and belief, Medacta is, or soon will be, infringing the Patents-In-

Suit by making, using, providing, offering to sell, importing, and selling (directly or through

intermediaries) at least MyKnee® and MyShoulder patient-specific instruments and implants,

including the MyKnee® Implants and the Medacta Shoulder System, in this District and

elsewhere in the United States.

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,377,129

       28.     Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       29.     On information and belief, Medacta is presently making, using, offering for sale,

and/or selling a patient-specific system for knee surgery, including MyKnee® and MyKnee®

Implants (together, the “MyKnee® System”), that directly infringes one or more claims of the

’129 Patent, literally or under the doctrine of equivalents.

       30.     Medacta’s system practices at least one claim of the ’129 Patent. For example,

claim 1 recites:

       A patient-specific instrument system for surgery of a diseased or damaged knee joint of a
       patient, the instrument system comprising:

               a patient-specific surface for engaging at least a portion of a substantially uncut
               joint surface of the diseased or damaged knee joint of the patient,

                       the patient-specific surface including cartilage information derived from
                       image data of the diseased or damaged knee joint of the patient; and

                       a guide for directing a surgical instrument,

                               wherein the guide has a predetermined position relative to the
                               patient-specific surface and a predetermined orientation relative to
                               at least one of an anatomical axis and a biomechanical axis
                               associated with said knee joint;

                               wherein the guide defines a drilling path through at least a portion
                               of the knee joint,



                                                     6
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 7 of 30 PageID #: 567



                                       the drilling path having a position based on a
                                       predetermined internal rotation angle or external rotation
                                       angle of an orthopedic implant.

       31.     Claim 1 of the ’129 Patent recites “[a] patient-specific instrument system for

surgery of a diseased or damaged knee joint of a patient,” comprising “a patient-specific surface

for engaging at least a portion of a substantially uncut joint surface of the” knee joint, which

includes “cartilage information derived from image data” of the knee joint and also includes “a

guide for directing a surgical instrument.” Ex. A at Claim 1. Medacta’s MyKnee® is a “patient-

specific” instrument that is “based on . . . MRI images of the patient’s knee” (Ex. E at 4) and is

“designed for a single patient to assist in the positioning of total knee replacement components

intraoperatively and in guiding the marking of bone before cutting.” Id. Additionally, the

MyKnee® is “fixed . . . using . . . cortical pins.” Id. at 14. The images below are illustrative:




Id.

       32.     Claim 1 of the ’129 Patent also recites that “the guide has a predetermined

position relative to the patient-specific surface and a predetermined orientation relative to . . . an

anatomical axis [or] a biomechanical axis associated” with the knee joint and “defines a drilling

path through at least a portion of the knee joint . . . based on a predetermined internal rotation

angle or external rotation angle of an orthopedic implant.” Ex. A at Claim 1. The MyKnee®

technique guide instructs the operator to verify that the points of contact between the cutting


                                                   7
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 8 of 30 PageID #: 568



block and the bone are “respected.” Ex. E at 12. The image below is illustrative and the

brochure states that the cutting block contact area is based on the CT and MRI imaging. Id.




Id.. The MyKnee® technique guide instructs that the particular “parameters regarding femoral

and tibial implantation” are planned by the surgeon before the surgical procedure, some of which

include “femoral rotation” and “angles.” Id. at 4. During surgery, which includes MyKnee®

Implants, “[t]he surgeon can decide to fix the external rotation selected in the pre-operative

planning . . . by inserting a pin in the central hole.” Id. at 17.

        33.     Medacta’s infringing activities violate one or more subsections of 35 U.S.C. §

271.

        34.     Medacta has also actively induced, and continues to actively induce, others to

infringe at least claim 1 of the ’129 Patent in violation of 35 U.S.C. § 271(b) by causing,

instructing, urging, encouraging and/or aiding others to directly infringe at least claim 1 of the



                                                    8
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 9 of 30 PageID #: 569



’129 Patent by making, using, offering to sell, selling, and/or importing in and into the United

States the infringing MyKnee® System, as detailed above. Medacta’s active inducement has

included, for example and without limitation, marketing, selling, and offering to sell the

MyKnee® System, providing instructions on how to use the MyKnee® System, selling

instrumentation or devices for use with the MyKnee® System, and promoting the use of the

MyKnee® System. For example, Medacta has encouraged customers including scientists,

researchers, and health care professionals to use the MyKnee® System by means of marketing

materials and videos. Medacta also has instructed customers on how to use the MyKnee®

System by means of product manuals.

       35.     Medacta has also contributed, and continues to contribute, to its customers’ direct

infringement of the ’129 Patent in violation of 35 U.S.C. § 271(c) by providing products that are

used in the infringing systems and that are not suitable for any substantial non-infringing use.

       36.     Upon information and belief, at least as early as the filing of the original

Complaint, Medacta knows and/or is willfully blind to the fact that Medacta’s actions have

infringed and/or will infringe and have induced and contributed and/or will induce and contribute

to infringement of the ’129 Patent with the knowledge and intent that one or more claims of the

’129 Patent be infringed.

       37.     Medacta has had notice of the ’129 Patent at least as early as the filing of the

original Complaint. On information and belief, Medacta’s direct and indirect infringement of the

’129 Patent has been willful.

       38.     Conformis has suffered economic harm as a result of Medacta’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonable royalty.




                                                  9
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 10 of 30 PageID #: 570



               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 8,460,304

        39.     Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

        40.     On information and belief, Medacta is presently making, using, offering for sale,

and/or selling patient-specific systems for knee surgery, including MyKnee® System, and

shoulder surgery, including MyShoulder products, that directly infringe one or more claims of

the ’304 Patent, literally or under the doctrine of equivalents.

        41.     Medacta’s systems practice at least one claim of the ’304 Patent. For example,

claim 1 recites:

        A surgical instrument for use in surgically repairing a joint of a patient, the surgical
        instrument comprising:

                a mold having an internal surface that includes joint information derived from
                image data of the joint of the patient; and

                two or more guide holes, each configured to guide a surgical pin,

                        wherein at least one of the two or more guide holes has a position based
                        on anatomical information of the joint of the patient to facilitate the
                        placement of an articular repair system when the internal surface of the
                        mold is aligned with the joint of the patient,

                                wherein the articular repair system has a predetermined rotation
                                angle and

                                wherein the position is based on the predetermined rotation angle.

        42.     Claim 1 of the ’304 Patent requires that the “surgical instrument for use in

surgically repairing a joint of a patient . . . ha[s] an internal surface that includes joint

information derived from image data of the joint of the patient.” Ex. B at Claim 1. Medacta’s

MyKnee® is a “patient-specific” instrument that is “based on CT or MRI images of the patient’s

knee” (Ex. E at 4) and is “designed for a single patient to assist in the positioning of total knee




                                                   10
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 11 of 30 PageID #: 571



replacement components intraoperatively and in guiding the marking of bone before cutting.”

Id.

       43.     Claim 1 of the ’304 Patent also recites that the claimed instrument has “two or

more guide holes, each configured to guide a surgical pin.” Ex. B at Claim 1. Similarly, the

MyKnee® is “fixed . . . using . . . cortical pins.” Ex. E at 14. The images below are illustrative:




Id.

       44.     In addition, claim 1 of the ’304 Patent requires that “at least one of the two or

more guide holes has a position based on anatomical information of the joint of the patient to

facilitate the placement of an articular repair system when the internal surface of the mold is

aligned with the joint of the patient.” Ex. B at Claim 1. The MyKnee® technique guide instructs

the operator to verify that the points of contact between the cutting block and the bone are

“respected.” Ex. E at 12. The image below is illustrative and the brochure states that the cutting

block contact area is based on the CT and MRI imaging. Id.




                                                 11
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 12 of 30 PageID #: 572




Id.

        45.     Lastly, claim 1 of the ’304 Patent recites that the “articular repair system has a

predetermined rotation angle and . . . the position is based on the predetermined rotation angle.”

Ex. B at Claim 1. The MyKnee® technique guide instructs that the particular “parameters

regarding femoral and tibial implantation” are planned by the surgeon before the surgical

procedure, some of which include “femoral rotation” and “angles.” Ex. E at 4. During surgery

including MyKnee® Implants, “[t]he surgeon can decide to fix the external rotation selected in

the pre-operative planning . . . by inserting a pin in the central hole.” Id. at 17.

        46.     The MyShoulder instrument system as used with the Medacta Shoulder System

infringes the ’304 Patent in a similar manner.

        47.     As stated above, claim 1 of the ’304 patent recites “[a] surgical instrument for use

in surgically repairing a joint of a patient.” Ex. B at Claim 1. Medacta’s MyShoulder instrument



                                                  12
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 13 of 30 PageID #: 573



system is a surgical instrument for use in surgically repairing a joint of a patient. MyShoulder

allows “a surgeon to realize the pre-operative 3D planning and deliver accurate implant

placement using CT based 3D printed cutting and pin guides” (Ex. F at 1) and is used with the

Medacta Shoulder System components. Ex. G at 1-2.

       48.     Claim 1 of the ’304 patent requires the surgical instrument to have “a mold having

an internal surface that includes joint information derived from image data of the joint of the

patient.” Ex. B at Claim 1. MyShoulder relies on CT images of the patient’s shoulder to prepare

patient-specific guides and virtually position the implant before surgery. Ex. F at 1-2.

       49.     Claim 1 of the ’304 patent additionally requires that the surgical instrument have

“two or more guides holes, each configured to guide a surgical pin.” Ex. B at Claim 1.

MyShoulder has two or more guide holes, each of which is configured to guide a surgical pin:




See https://www.youtube.com/watch?v=qvT0Ml-KiNk. Claim 1 of the ’304 patent further

requires that “at least one of the two or more guide holes has a position based on anatomical

information of the joint of the patient to facilitate the placement of an articular repair system


                                                 13
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 14 of 30 PageID #: 574



when the internal surface of the mold is aligned with the joint of the patient” and that the

articular repair system has a predetermined rotation angle, on which the position is based. Ex. B

at Claim 1. MyShoulder is used with the Medacta Shoulder System components. Ex. G at 1-2.

Using the MyShoulder workflow, CT images of the patient’s shoulder are taken to prepare a

patient-specific guide, engage in preoperative planning and virtually position the implant. Ex. F

at 1-2. Therefore, at least one of the two or more MyShoulder guide holes has a position based

on anatomical information of the patient to facilitate the placement of the articular repair system

when the mold is aligned with the patient’s joint.

       50.     Medacta’s infringing activities violate one or more subsections of 35 U.S.C. §

271.

       51.     Medacta has also actively induced, and continues to actively induce, others to

infringe at least claim 1 of the ’304 Patent in violation of 35 U.S.C. § 271(b) by causing,

instructing, urging, encouraging and/or aiding others to directly infringe at least claim 1 of the

’304 Patent by making, using, offering to sell, selling, and/or importing in and into the United

States the infringing MyKnee® System and MyShoulder products, as detailed above. Medacta’s

active inducement has included and/or will include, for example and without limitation,

marketing, selling, and offering to sell the MyKnee® System and MyShoulder; providing

instructions on how to use the MyKnee® System and MyShoulder; selling instrumentation or

devices for use with the MyKnee® System and MyShoulder; and promoting the use of the

MyKnee® System and MyShoulder. For example, Medacta has encouraged and/or will

encourage customers including scientists, researchers, and health care professionals to use the

MyKnee® System and MyShoulder by means of marketing materials and videos. Medacta also




                                                 14
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 15 of 30 PageID #: 575



has instructed and/or will instruct customers on how to use the MyKnee® System and

MyShoulder by means of product manuals.

       52.     Medacta has also contributed, and continues to contribute, to its customers’ direct

infringement of the ’304 Patent in violation of 35 U.S.C. § 271(c) by providing products that are

used in the infringing systems and that are not suitable for any substantial non-infringing use.

       53.     Upon information and belief, at least as early as the filing of the original

Complaint, Medacta knows and/or is willfully blind to the fact that Medacta’s actions have

infringed and/or will infringe and have induced and contributed and/or will induce and contribute

to infringement of the ’304 Patent with the knowledge and intent that one or more claims of the

’304 Patent be infringed.

       54.     Medacta has had notice of the ’304 Patent at least as early as the filing of the

original Complaint. On information and belief, Medacta’s direct and indirect infringement of the

’304 Patent has been willful.

       55.     Conformis has suffered economic harm as a result of Medacta’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonable royalty.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 9,186,161

       56.     Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       57.     On information and belief, Medacta is presently making, using, offering for sale,

and/or selling patient-specific systems for knee surgery, including MyKnee® System, and

shoulder surgery, including MyShoulder products, that directly infringe one or more claims of

the ’161 Patent, literally or under the doctrine of equivalents.

       58.     Medacta’s system practices at least one claim of the ’161 Patent. For example,

claim 1 recites:


                                                 15
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 16 of 30 PageID #: 576



       A surgical system including an articular repair system and a surgical instrument for use in
       surgically repairing a joint of a patient, the surgical instrument comprising:

               a mold having an internal surface that includes joint information derived from
               image data of the joint of the patient;

               and two or more guide holes, each configured to guide a surgical pin,

                          wherein at least one of the two or more guide holes has a position and/or
                          orientation based on anatomical information of the joint of the patient to
                          facilitate the placement of the articular repair system when the internal
                          surface of the mold is aligned with the joint of the patient,

                                 wherein the articular repair system has a predetermined rotation
                                 angle and wherein the position and/or orientation is based on the
                                 predetermined rotation angle.

       59.     Claim 1 of the ’161 Patent recites a “surgical system including an articular repair

system and a surgical instrument for use in surgically repairing a joint of a patient” that

comprises “a mold having an internal surface that includes joint information derived from image

data of the joint of the patient.” Ex. C at Claim 1. Medacta’s MyKnee® is “designed for a single

patient to assist in the positioning of total knee replacement components intraoperatively and in

guiding the marking of bone before cutting.” Ex. E at 4. Prior to the surgical procedure, “CT or

MRI imaging is used to create a tri-dimensional bone model of the patient’s knee anatomy. This

bone replica is the model used to create the anatomical cutting blocks that can fit a patient’s knee

morphology . . . .” Id.

       60.     Claim 1 of the ’161 Patent also requires the claimed invention to have “two or

more guide holes, each configured to guide a surgical pin.” Ex. C at Claim 1. The MyKnee®

technique guide instructs that in order to fix the MyKnee® on the femur and to “avoid

[anterior/posterior] movement,” it “must . . . be fixed on the femoral distal condyles using . . .

cortical pins.” Ex. E at 14. The images below are illustrative:




                                                   16
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 17 of 30 PageID #: 577




Id.

       61.     Claim 1 of the ’161 Patent further recites that the “guide holes ha[ve] a position

and/or orientation based on anatomical information of the joint of the patient to facilitate the

placement of the articular repair system when the internal surface of the mold is aligned with the

joint of the patient.” Ex. C at Claim 1. The MyKnee® technique guide instructs the operator to

verify that the points of contact between the instrument and the bone are “respected.” Ex. E at

12. The image below is illustrative and the MyKnee® brochure states that the cutting block

contact area is based on the CT and MRI imaging data. Id.




                                                 17
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 18 of 30 PageID #: 578




Id. The MyKnee® technique guide instructs that the particular “parameters regarding femoral

and tibial implantation” are planned by the surgeon before the surgical procedure, some of which

include “femoral rotation” and “angles.” Id. at 4.

        62.     Lastly, claim 1 of the ’161 Patent requires that the “articular repair system” have

“a predetermined rotation angle . . . wherein the position and/or orientation is based on the

predetermined rotation angle.” Ex. C at Claim 1. Moreover, for the MyKnee® including

MyKnee® Implants, the particular “parameters regarding femoral and tibial implantation” are

planned by the surgeon prior to the surgical procedure, and include “femoral rotation” and

“angles.” Ex. E at 4. During surgery, “[t]he surgeon can decide to fix the external rotation

selected in the pre-operative planning . . . by inserting a pin in the central hole.” Id. at 17.

        63.     MyShoulder as used with the Medacta Shoulder System infringes the ’161 Patent

in a similar manner.



                                                  18
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 19 of 30 PageID #: 579



          64.   As stated above, claim 1 of the ’161 patent recites “[a] surgical system including

an articular repair system and a surgical instrument for use in surgically repairing a joint of a

patient.” Ex. C at Claim 1. Medacta’s MyShoulder as used with Medacta Shoulder System is a

surgical system including an articular repair system and a surgical instrument for use in

surgically repairing a joint of a patient. MyShoulder allows “a surgeon to realize the pre-

operative 3D planning and deliver accurate implant placement using CT based 3D printed cutting

and pin guides” (Ex. F at 1) and is used with the Medacta Shoulder System components. Ex. G

at 1-2.

          65.   Claim 1 of the ’161 patent requires the surgical instrument to have “a mold having

an internal surface that includes joint information derived from image data of the joint of the

patient.” Ex. C at Claim 1. MyShoulder relies on CT images of the patient’s shoulder to prepare

patient-specific guides and virtually position the implant before surgery. Ex. F at 1-2.

          66.   Claim 1 of the ’161 patent additionally requires that the surgical instrument have

“two or more guides holes, each configured to guide a surgical pin.” Ex. C at Claim 1.

MyShoulder has two or more guide holes, and on information and belief, each guide hole is

configured to guide a surgical pin:




                                                 19
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 20 of 30 PageID #: 580




See https://www.youtube.com/watch?v=qvT0Ml-KiNk. Claim 1 of the ’161 patent further

requires that “at least one of the two or more guide holes has a position and/or orientation based

on anatomical information of the joint of the patient to facilitate the placement of the articular

repair system when the internal surface of the mold is aligned with the joint of the patient” and

that the articular repair system has a predetermined rotation angle, on which the position is

based. Ex. C at Claim 1. MyShoulder is used with the Medacta Shoulder System components.

Ex. G at 1-2. Using the MyShoulder workflow, CT images of the patient’s shoulder are taken to

prepare a patient-specific guide, engage in preoperative planning and virtually position the

implant. Ex. F at 1-2. Therefore, at least one of the two or more MyShoulder guide holes has a

position based on anatomical information of the patient to facilitate the placement of the articular

repair system when the mold is aligned with the patient’s joint.

       67.     Medacta’s infringing activities violate one or more subsections of 35 U.S.C. §

271.




                                                 20
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 21 of 30 PageID #: 581



       68.     Medacta has also actively induced, and continues to actively induce, others to

infringe at least claim 1 of the ’161 Patent in violation of 35 U.S.C. § 271(b) by causing,

instructing, urging, encouraging and/or aiding others to directly infringe at least claim 1 of the

’161 Patent by making, using, offering to sell, selling, and/or importing in and into the United

States the infringing MyKnee® System and MyShoulder, as detailed above. Medacta’s active

inducement has included and/or will include, for example and without limitation, marketing,

selling, and offering to sell the MyKnee® System and MyShoulder; providing instructions on

how to use the MyKnee® System and MyShoulder; selling instrumentation or devices for use

with the MyKnee® System and MyShoulder; and promoting the use of the MyKnee® System and

MyShoulder. For example, Medacta has encouraged and/or will encourage, and continues to

encourage, customers including scientists, researchers, and health care professionals to use the

MyKnee® System and MyShoulder by means of marketing materials and videos. Medacta also

has instructed and/or will instruct customers on how to use the MyKnee® System and

MyShoulder by means of product manuals.

       69.     Medacta has also contributed, and continues to contribute, to its customers’ direct

infringement of the ’161 Patent in violation of 35 U.S.C. § 271(c) by providing products that are

used in the infringing systems and that are not suitable for any substantial non-infringing use.

       70.     Upon information and belief, at least as early as the filing of the original

Complaint, Medacta knows and/or is willfully blind to the fact that Medacta’s actions have

infringed and/or will infringe and have induced and contributed and/or will induce and contribute

to infringement of the ’161 Patent with the knowledge and intent that one or more claims of the

’161 Patent be infringed.




                                                 21
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 22 of 30 PageID #: 582



       71.     Medacta has had notice of the ’161 Patent at least as early as the filing of the

original Complaint. On information and belief, Medacta’s direct and indirect infringement of the

’161 Patent has been willful.

       72.     Conformis has suffered economic harm as a result of Medacta’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonable royalty.

               COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 9,295,482

       73.     Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       74.     On information and belief, Medacta is presently making, using, offering for sale,

and/or selling a patient-specific system for knee surgery, including MyKnee® System, that

directly infringes one or more claims of the ’482 Patent, literally or under the doctrine of

equivalents.

       75.     Medacta’s system practices at least one claim of the ’482 Patent. For example,

claim 13 recites:

       A joint arthroplasty system for use in surgically repairing a diseased or damaged joint of
       a patient, comprising:

               an implant; and

                       a block having a patient-specific surface and a guide:

                       the patient-specific surface having a first portion configured to have a
                       shape that is substantially a negative of a subchondral bone surface of the
                       diseased or damaged joint and a second portion configured to have a shape
                       that is substantially a negative of a cortical bone surface of the diseased or
                       damaged joint,

                                wherein the patient-specific surface is configured to reference an
                                osteophyte of the diseased or damaged joint; and

                                       the guide being sized and shaped to accommodate a
                                       surgical tool and have a position and orientation relative to
                                       the patient-specific surface to provide a predetermined path


                                                 22
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 23 of 30 PageID #: 583



                                       for the surgical tool that is aligned through a portion of the
                                       diseased or damaged joint.

       76.     Claim 13 of the ’482 Patent recites a “joint arthroplasty system for use in

surgically repairing a diseased or damaged joint of a patient,” which comprises an “implant,” a

“patient-specific . . . block” and “a guide.” Ex. D at Claim 13. Medacta’s MyKnee® is a

“patient-specific cutting block which allows the surgeon to realise his pre-operative 3D planning,

based on CT or MRI images of the patient’s knee.” Ex. E at 4. The system is “designed for a

single patient to assist in the positioning of total knee replacement components intraoperatively

and in guiding the marking of bone before cutting.” Id. Prior to the surgical procedure, “CT or

MRI imaging is used to create a tri-dimensional bone model of the patient’s knee anatomy. This

bone replica is the model used to create the anatomical cutting blocks that can fit a patient’s knee

morphology . . . .” Id. Prior to the surgical procedure, the surgeon is involved in “preoperative

planning . . . to assess the surgical parameters regarding femoral and tibial implantation. . . .

[These] [p]arameters . . . include: [f]emoral implant size [and] [t]ibial implant size.” Id. The

technique guide instructs the operator to verify that the points of contact between the instrument

and the bone are “respected.” Id. at 12. The image below is illustrative and the brochure states

that the cutting block contact area is based on the CT and MRI imaging. Id.




                                                  23
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 24 of 30 PageID #: 584




Id. In order to fix the MyKnee® on the femur and to “avoid [anterior/posterior] movement,” it

“must also be fixed on the femoral distal condyles using . . . cortical pins.” Id. at 14. The

images below are illustrative:




Id.

       77.     Additionally, claim 13 of the ’482 Patent requires the “patient-specific surface . . .

to reference an osteophyte of the diseased or damaged joint.” Ex. D at Claim 13. MyKnee®




                                                 24
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 25 of 30 PageID #: 585



warns the surgeon not to “remove any osteophytes from the tibia or from the femur, in order not

to alter the bony references of the MyKnee anatomical cutting blocks.” Id. at 8, 11.

        78.    Claim 13 of the ’482 Patent additionally recites that the claimed instrument

contacts “subchondral bone surface of the diseased or damaged joint” and “cortical bone surface

of the diseased or damaged joint.” Ex. D at Claim 13. On information and belief, the MyKnee®

contacts both cortical bone and subchondral bone because the surgeon is instructed to “remove . .

. cartilage . . . covering the cutting block contact areas.” Ex. E at 12. On information and belief,

the following image is illustrative of the contact MyKnee® makes with subchondral and cortical

bone:




Id. at 18.

        79.    Additionally, claim 13 of the ’482 Patent requires the “guide” to be “sized and

shaped to accommodate a surgical tool and have a position and orientation relative to the patient-

specific surface to provide a predetermined path for the surgical tool that is aligned through a

portion of the diseased or damaged joint.” Ex. D at Claim 13. The MyKnee® guide instructs that

“[o]nce the cutting guide has been properly arranged . . ., cut parameters are automatically set for

the knee undergoing surgery according to the pre-operative planning. . . .” Ex. E at 13.




                                                 25
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 26 of 30 PageID #: 586



       80.     Medacta’s infringing activities violate one or more subsections of 35 U.S.C. §

271.

       81.     Medacta has also actively induced, and continues to actively induce, others to

infringe at least claim 13 of the ’482 Patent in violation of 35 U.S.C. § 271(b) by causing,

instructing, urging, encouraging and/or aiding others to directly infringe at least claim 13 of the

’482 Patent by making, using, offering to sell, selling, and/or importing in and into the United

States the infringing MyKnee® System, as detailed above. Medacta’s active inducement has

included, for example and without limitation, marketing, selling, and offering to sell the

MyKnee® System, providing instructions on how to use the MyKnee® System, selling

instrumentation or devices for use with the MyKnee® System, and promoting the use of the

MyKnee® System. For example, Medacta has encouraged customers including scientists,

researchers, and health care professionals to use the MyKnee® System by means of marketing

materials and videos. Medacta also has instructed customers on how to use the MyKnee®

System by means of product manuals.

       82.     Medacta has also contributed, and continues to contribute, to its customers’ direct

infringement of the ’482 Patent in violation of 35 U.S.C. § 271(c) by providing products that are

used in the infringing systems and that are not suitable for any substantial non-infringing use.

       83.     Upon information and belief, at least as early as the filing of the original

Complaint, Medacta knows and/or is willfully blind to the fact that Medacta’s actions have

infringed and/or will infringe and have induced and contributed and/or will induce and contribute

to infringement of the ’482 Patent with the knowledge and intent that one or more claims of the

’482 Patent be infringed.




                                                 26
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 27 of 30 PageID #: 587



       84.     Medacta has had notice of the ’482 Patent at least as early as the filing of the

original Complaint. On information and belief, Medacta’s direct and indirect infringement of the

’482 Patent has been willful.

       85.     Conformis has suffered economic harm as a result of Medacta’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonable royalty.

             COUNT V: DECLARATORY JUDGMENT OF INFRINGEMENT OF U.S.
                                PATENT 8,460,304

       86.     Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       87.     On information and belief, to the extent it does not already do so, Medacta will

soon be making, using, selling, importing, or offering for sale the MyShoulder instrument system

in the United States, which will directly or indirectly infringe valid and enforceable claims of the

’304 patent, as detailed above. For example, Medacta’s United States webpage advertises the

availability of MyShoulder, noting that “[t]he Medacta Shoulder System is a modular solution

that features a broad range of options, including . . . the CT-based MyShoulder 3D preoperative

planning solution.” See http://www.medacta.us.com/US/shoulder-anatomic-q3-2017 (emphasis

added). Additionally, on December 17, 2019, Medacta announced that it received FDA

Clearance for MyShoulder. See https://www.medacta.com/EN/press?newsID=1874971. On

information and belief, Medacta sought and received FDA Clearance to imminently begin selling

MyShoulder in the United States. This situation presents an actual and immediate controversy

under the Declaratory Judgment Act.

       88.     A judicial declaration of infringement is necessary and appropriate to resolve this

controversy.




                                                 27
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 28 of 30 PageID #: 588



  COUNT VI: DECLARATORY JUDGMENT OF INFRINGEMENT OF U.S. PATENT
                           NO. 9,186,161

       89.      Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       90.      On information and belief, to the extent it does not already do so, Medacta will

soon be making, using, selling, importing, or offering for sale the MyShoulder instrument system

in the United States, which will directly or indirectly infringe valid and enforceable claims of the

’161 patent, as detailed above. For example, Medacta’s United States webpage advertises the

availability of MyShoulder, noting that “[t]he Medacta Shoulder System is a modular solution

that features a broad range of options, including . . . the CT-based MyShoulder 3D preoperative

planning solution.” See http://www.medacta.us.com/US/shoulder-anatomic-q3-2017 (emphasis

added). Additionally, on December 17, 2019, Medacta announced that it received FDA

Clearance for MyShoulder. See https://www.medacta.com/EN/press?newsID=1874971. On

information and belief, Medacta sought and received FDA Clearance to imminently begin selling

MyShoulder in the United States. This situation presents an actual and immediate controversy

under the Declaratory Judgment Act.

       91.      A judicial declaration of infringement is necessary and appropriate to resolve this

controversy.

                                     PRAYER FOR RELIEF

               WHEREFORE, Conformis respectfully requests the following relief:

       A.       The entry of a judgment in favor of Conformis, and against Medacta, that

Medacta has infringed and is continuing to infringe one or more claims of the ’129 Patent, the

’304 Patent, the ’161 Patent and/or the ’482 Patent and declaring that Medacta’s importing,

making, using, offering to sell, and/or selling at least MyShoulder products in the United States



                                                 28
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 29 of 30 PageID #: 589



are and would be acts of infringement of one or more claims of the’304 Patent and/or the ’161

Patent.

          B.     The entry of a judgment in favor of Conformis, and against Medacta, that

Medacta has willfully infringed one or more claims of the ’129 Patent, the’304 Patent, the ’161

Patent and/or the ’482 Patent;

          C.     The entry of a judgment awarding Conformis all damages resulting from

Medacta’s infringement, including Conformis’ lost profits and no less than a reasonable royalty,

and that such amount be trebled based on Medacta’s willful infringement;

          D.     The entry of a judgment declaring that this is an exceptional case and awarding

Conformis its attorneys’ fees in this matter pursuant to 35 U.S.C. § 285;

          E.     The entry of a judgment in favor of Conformis, and against Medacta, that interest,

costs, and expenses be awarded in favor of Conformis; and

          F.     That this Court order such other relief as the Court may deem just and proper,

including injunctive relief.

                                          JURY DEMAND

          Conformis hereby demands trial by jury in this action on all issues so triable.




                                                   29
Case 1:19-cv-01618-RGA Document 15 Filed 12/23/19 Page 30 of 30 PageID #: 590



 Dated: December 23, 2019                       YOUNG CONAWAY STARGATT & TAYLOR LLP

 OF COUNSEL:                                    /s/ Karen L. Pascale
                                                Karen L. Pascale (#2903) [kpascale@ycst.com]
 Matthew M. Wolf                                Robert M. Vrana (#5666) [rvrana@ycst.com]
 Paul Margulies                                 Rodney Square
 Michael Gershoni                               1000 North King Street
 Victoria L. Reines*                            Wilmington, DE 19801
 ARNOLD & PORTER KAYE SCHOLER LLP               Telephone: (302) 571-6600
 601 Massachusetts Ave., NW
 Washington, DC 20001                           Attorneys for Conformis, Inc.
 Telephone: (202) 942-5000
 Matthew.Wolf@arnoldporter.com
 Paul.Margulies@arnoldporter.com
 Michael.Gershoni@arnoldporter.com
 Victoria.Reines@arnoldporter.com

 * Admitted only in New York; practicing
 law in the District of Columbia during the
 pendency of her application for admission to
 the D.C. Bar and under the supervision of
 lawyers of the firm who are members in
 good standing of the D.C. Bar.


25762766.1




                                                30
